Citation Nr: 0725978	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  99-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied entitlement to an annual 
clothing allowance.  

A Travel Board hearing was scheduled for the veteran in 
January 2006 but, in December 2005, he cancelled his request 
for a hearing.  

The claim of entitlement to an annual clothing allowance was 
previously before the Board in October 2006, at which time 
the Board remanded the claim for additional development.  
Additional development has been accomplished and the claim is 
now properly before the Board for appellate consideration.  

In a statement dated February 2007, the veteran raised claims 
for service connection for right hip and left leg 
disabilities, claimed as secondary to service-connected 
residuals of a laceration wound to the right leg.  It appears 
the veteran may have also raised a claim for an increased 
rating for his service-connected disability, although he 
referred to his service-connected disability as a right leg 
muscle condition.  These issues are referred to the RO for 
clarification from the veteran and appropriate evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran has a single service-connected disability: a 
residual laceration wound to the right leg manifested by a 
10-cm long and 3-cm wide scar, with mild muscle herniation on 
his right calf muscle.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's service-
connected residual laceration wound requires the use of a 
prosthetic or orthopedic appliance that wears or tears his 
clothing.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. § 1162 (West 2002 & Supp 2007); 38 
C.F.R. § 3.810 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Review of the record reveals the RO has not provided the 
veteran with a letter informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  In this context, 
the Board notes that the claim for an annual clothing 
allowance currently on appeal was initiated in April 2000, 
and was subsequently denied in a June 2000 determination.  
The VCAA was enacted in November 2000, at which time the 
veteran's claim was yet pending before the RO.  

Although the veteran has not been provided a VCAA letter, the 
Board notes the RO issued an SSOC dated in January 2007, 
which included the statutes and regulations pertaining to 
VA's duty to notify and assist the veteran in substantiating 
his claim under the VCAA.  The SSOC specifically informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as a medical examination 
or opinion and records in the custody of a Federal department 
or agency, including VA, the service department, and the 
Social Security Administration.  He was also provided th 
language of 38 C.F.R. §§ 3.159 and 3.810, which effectively 
informed the veteran that he should provide any evidence in 
his possession that pertains to his claim and provides the 
criteria for a clothing allowance, respectively.  The Board 
is mindful that VA's duty to notify cannot always be 
satisfied by post-decisional communications.  See Mayfield v. 
Nicholson, F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In this context, the essential fairness of the adjudication 
has not been affected by the notice defect, because the 
veteran had actual knowledge of what was required to 
substantiate his claim for a clothing allowance.  In this 
regard, the Board notes that the veteran submitted several 
written statements wherein he argued that his claim should be 
granted because he wears a brace on his right knee, described 
as rubberized, metal, or with metal ribs, that causes damage 
to his clothing.  See written statements dated in June 2000, 
December 2000, and February 2007.  In the June 2000 
statement, the veteran also argued that the rubberized brace 
causes his leg to perspire, which stains his pants.  In 
addition to his written statements, the veteran submitted 
medical records which document that he wears a brace on his 
right leg.  The Board therefore finds that the veteran had 
actual knowledge of the type of evidence needed to 
substantiate his claim sufficient to cure the notice defect 
in this case.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant had 
demonstrated actual knowledge of the information and evidence 
necessary to establish his claim). 

With respect to VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim, the Board notes 
that the RO obtained VA outpatient treatment records dated 
from January 2000 to May 2007 and obtained a medical opinion 
in December 2006 which addressed his whether a clothing 
allowance should be granted for a prosthetic or orthopedic 
appliance used for the veteran's service-connected 
disability.  

Based upon the foregoing, the Board finds the veteran has 
been afforded all due process with respect to the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
In addition, a December 2001 SOC and SSOCs dated in December 
2005 and May 2007 provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that the veteran had actual knowledge of 
the types of evidence needed to substantiate his claim 
sufficient to cure the notice defect in this case and that VA 
has satisfied its duty in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for benefits, e.g., 
as to potential downstream issues such as effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claim herein are being 
denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

The veteran has asserted that he is entitled to an annual 
clothing allowance because he wears a brace on his right knee 
that causes damage to his clothing.  

A veteran is entitled to a clothing allowance if he: (1) 
because of a service connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition due to a service connected disability that causes 
irreparable damage to the veteran's outer garments.  38 
U.S.C.A. § 1162 (West 2002 & Supp. 2007); 38 C.F.R. § 3.810 
(2006).

The veteran has a single service-connected disability: 
residuals of a laceration wound to the right leg manifested 
by a 10-cm long and 3-cm wide scar, with mild muscle 
herniation on his right calf muscle.  See October 2003 VA 
examination report.  The examiner who conducted the October 
2003 VA examination noted the veteran did not have any pain, 
adherence to underlying tissue, inflammation, or edema 
associated with this service-connected residual laceration 
wound.  

The evidence shows the veteran has complained of and been 
shown to have limited motion and pain in his right knee joint 
that affects his ability to walk.  See VA examination reports 
dated in March 2001 and January 2005.  Various treatment 
records also make reference to a number of orthopedic devices 
the veteran utilizes for his right knee condition, including 
a cane, walker, wheelchair, shoe lift, elastic sleeve with 
patellar donut, neoprene knee sleeve, leg brace with bottom 
straps, and CAM boot.  Although the veteran has been shown to 
use a variety of orthopedic devices for his right knee 
condition, the Board notes that service connection has not 
been established for any bony abnormality or muscle 
disability involving his right leg.  In this regard, 
entitlement to service connection for residuals of a fracture 
to the right fibula with damage to muscle group XI was denied 
in rating decisions dated in October 2002 and February 2003.  
Again, service connection has only been established for the 
residual laceration wound on the veteran's right calf and 
there is no medical evidence of record showing he requires 
the use of any prosthetic or orthopedic appliance for his 
service-connected residual scar.  

While the veteran himself has made the claim that he wears a 
knee brace for his service-connected disability which causes 
him to perspire and stain his pants, the pertinent regulation 
requires either that a medical report disclose that the 
veteran wears or uses certain prosthetic or orthopedic 
appliances that tend to wear or tear clothing because of such 
disability, that the Chief Medical Director or his designee 
certifies that because of such disability a prosthetic or 
orthopedic device is worn or used that tends to wear or tear 
on the veteran's clothing, or that because of the use of a 
physician- prescribed medication for a skin condition that is 
due to a service connected disability, irreparable damage is 
done to the veteran's outer garments.  38 C.F.R. § 3.810(a).

In this case, a VA physician reviewed the veteran's claims 
file, conferred with a representative from the Prosthetics 
department at the RO, and determined that the evidence does 
not show that, because of the veteran's service-connected 
scar disability, he wears or uses a prosthetic device or 
other orthopedic appliance which tends to wear out clothing, 
or that because of a service-connected skin condition, he 
uses a medication that causes irreparable damage to his outer 
garments.  In making this determination, the VA physician 
noted that the veteran's service-connected scar disability 
does not require bracing, that the brace the veteran wears is 
from an injury that is not service-connected and, that his 
brace was not issued by the Prosthetics department, as they 
only issue prosthetic devices for service-connected 
disabilities.  

In summary, the Board finds there is no competent evidence of 
record which shows the veteran's service-connected residual 
laceration wound requires the use of a prosthetic or 
orthopedic appliance, including a wheelchair, that wears or 
tears his clothing.  The veteran does utilize a variety of 
orthopedic devices for a non-service-connected right knee 
disability; however, applicable law requires that the use of 
prosthetic and orthopedic devices be due to a service-
connected disability.  See 38 C.F.R. § 3.810.  As a result, 
the Board finds the veteran is not entitled to an annual 
clothing allowance, and the benefit-of-the-doubt doctrineis 
not for application.  See Gilbert, supra.


ORDER

Entitlement to an annual clothing allowance is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


